DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5, 7-11, 15-16, 22, and 25 are pending 
Claims 1-5, 7-11, 15-16, 22, and 25 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/01/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/624,448 filed on 01/31/2018 and PCT Application No. PCT/US2019/016148 filed on 01/31/2019.

Election/Restrictions
Applicant’s election without traverse of Group I and binimetinib in the reply filed on 09/23/2022 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 15-16, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (WO 2013/184119, as disclosed in IDS) in view of Szucs et al. (Promising novel therapeutic approaches in the management of gastrointestinal stromal tumors, Future Oncology, 2017, 13(2), pp. 185-194).
Flynn et al. is drawn towards methods of treating proliferative diseases, such as gastrointestinal stromal tumors (“GIST”) resistant to imatinib, by administering a compound of Formula Ia, such as ripretinib (see abstract; claims 1, 4, 16; paragraph 0442).  Flynn et al. teaches utility of such compounds that inhibit cKIT kinase across a broad range of c-KIT mutations, including complex occurrences of primary mutations (KIT exon 9 or 11) and secondary KIT mutations (exons 13, 14, 17 and 18) (see abstract).  Flynn et al. teaches c-KIT mutations including a missense mutation, insertion mutation, or a deletion mutation (paragraph 0007).  Flynn et al. teaches other c-KIT mutations including exon 17 D816V and V654A (paragraphs 0003, 0005).
Flynn et al. does not teach further comprising administering a MAPKAP kinase inhibitor such as binimetinib.
Szucs et al. is drawn towards therapeutic approaches to the treatment of GIST including novel inhibitors of the KIT/PDGFRA receptors, immune checkpoint and cyclin-dependent kinase inhibitors (see abstract).  Szucs et al. binimetinib as a promising MEK inhibitor in the treatment of advance GIST (see Table 1).
It would have been obvious to one of ordinary skill in the art to treat a tumor having one or more c-KIT mutations further comprising administering a MAPKAP kinase inhibitor such as binimetinib, as suggested by Szucs et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

	Therefore, it would have been prima facie obvious to combine ripretinib and binimetinib cojointly in a formulation to treat GIST.
	
Conclusion
Claims 1-5, 7-11, 15-16, 22, and 25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/
Examiner, Art Unit 1628                                                                                                                                                                                         
/JARED BARSKY/Primary Examiner, Art Unit 1628